Citation Nr: 1624966	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-28 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the Navy from January 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In a September 2015 decision, the Board denied entitlement to service connection for a bilateral hearing loss disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a May 2016 Order and pursuant to a Joint Motion for Remand (JMR), vacated the September 2015 denial and remanded the case to the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2016 JMR, the parties agreed that the Board failed to satisfy its duty to assist by providing the Veteran with an adequate examination.  In that regard, the parties found that the Board relied on an inadequate VA examination report. 

On the Veteran's October 2009 VA Form 21-526, he stated that he suffered from in-service acoustic, particularly gunfire while aboard his ship.  He also stated that he has suffered from hearing loss and tinnitus since service.  

The Veteran was afforded a VA examination in October 2013 where the examiner opined that the Veteran's hearing loss was not caused by service.  The examiner reasoned that the "hearing evaluation done at separation was within normal limits for both ears."  The examiner also opined that the Veteran's tinnitus was at least as likely as not related to his in-service shipboard duties which included weapons firing and maintenance.  

The parties to the JMR found that the October 2013 VA examiner did not consider and/or note such consideration of the Veteran's service onboard a naval ship or his history of in-service noise exposure in the medical opinion, as it related to hearing loss (the examiner noted it as it applied to the Veteran's tinnitus).  Further, the parties found that the medical opinion did not address the Veteran's assertions that he experienced hearing loss "ever since service."  Therefore, the Board finds that a remand is necessary to obtain another examination which addresses the issues identified by the joint motion for remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination by an appropriate VA examiner.  The electronic claims folder should be forwarded to the examiner and the examiner should indicate in the examination report that it was reviewed.  The examiner should provide an opinion as to the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that any current hearing loss began in or is related to active duty service, including exposure to gunfire.  

In doing so, the examiner should address the significance, if any, of the shift in hearing acuity between the Veteran's October 1971 entrance and June 1974 separation audiograms.  The examiner should also address whether it is at least as likely as not that the Veteran has delayed-onset hearing loss that is related to in-service noise exposure. 

The examiner is reminded that the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

This matter was appealed to the United States Court of Appeals for Veterans Claims (Court) which found that the October 2013 examination report was inadequate.   The joint motion for remand found that the examiner did not consider the Veteran's statement regarding continuity of symptoms since service; impermissibly relied on the Veteran's separation examination and did not note whether the Veteran's report of exposure to gunfire was considered in formulating an opinion.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




